Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

  Applicant’s amendment in the reply filed on 12/14/2021 is acknowledged. Claims 1-5 are pending.  Claims 1-5 are examined on the merits.
        Any rejection that is not reiterated is hereby withdrawn.

Statutory Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-5 is/are newly rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10675320. This is a statutory double patenting rejection.
This is a new rejection necessitated by the Applicant’s amendment filed on 12/14/2021.
Claim 1 of prior U.S. Patent No. 10675320 recites “A method for suppressing upper respiratory tract infection comprising: (a) administrating a dose of a botanical, (b) wherein the botanical is comprised of Bilberry extract, Noni, Milk Thistle, Echinacea, Goldenseal, Shiitake, White Willow bark, Garlic, Grapeseed extract, Walnut hull and leaf, Raspberry, Fumitory, 

Claim Rejections –35 USC § 112, 2nd


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 remain rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 10/15/2021, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 12/14/2021. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.

Claims 1-5 contain the trademark/trade name Biocidin (throughout the claims).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is 
Amended claim 1 recites “A method for suppressing upper respiratory tract infection comprising: (a) administrating a dose of BIOCIDIN, (b) wherein the BIOCIDIN is comprised of Bilberry extract, Noni, Milk Thistle, Echinacea, Goldenseal, Shiitake, White Willow bark, Garlic, Grapeseed extract, Walnut hull and leaf, Raspberry, Fumitory, Gentian, Tea Tree oil, Galbanum oil, Lavender oil, and Oregano oil”. The recitation of “comprised of” it leaves it open for additional ingredients which are not defined, but which are presumably limited by the composition being sourced from the trademark product.  In other words, if one form of biocidin trademarked product had three additional ingredients not recited in the claim and a new and improved form of biocidin had five additional ingredients, then that would be a shift in formulation in a way that is not clearly described.  Thus including the biocidin trademark term in the claims potentially adds additional limitations to unclaimed ingredients that are part of biocidin, but which can change in unclear ways over time.  The term is simply not needed (because the composition can simply be defined by the listed ingredients) unless it is really meant to further limit the composition beyond the listed ingredients in which case it makes the further limitations unclear because those additional limiting ingredients can change over time.



Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655